J-S83016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Z.C., A MINOR     :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
APPEAL OF: R.C., FATHER               :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 2573 EDA 2017

               Appeal from the Order Entered July 11, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0001736-2015

IN THE INTEREST OF: Z.M.C., A         :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: R.C., FATHER               :
                                      :
                                      :
                                      :
                                      :   No. 2574 EDA 2017

               Appeal from the Order Entered July 11, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0001042-2016


BEFORE: GANTMAN, P.J., OLSON, J., and DUBOW, J.

MEMORANDUM BY OLSON, J.:                     FILED FEBRUARY 26, 2018

     R.C. (“Father”) appeals from the decree and order entered July 11,

2017, granting the petition filed by the Philadelphia Department of Human

Services (“DHS” or the “Agency”), to involuntarily terminate his parental
J-S83016-17


rights to Z.C.1 (“Child”) pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511,

and change Child’s permanency goal to adoption pursuant to the Juvenile

Act, 42 Pa.C.S.A. § 6351.2 We affirm.

        On November 2, 2016, DHS filed the petitions for the involuntary

termination of Mother’s and Father’s parental rights to Child, and for the

change of Child’s permanency goal to adoption. On May 22, 2017, the trial

court held an evidentiary hearing on the termination/goal change petitions.

Father’s counsel was present, but Father was not. Counsel for the parties

agreed to the admission of stipulated facts, but not to their veracity. N.T.,

5/22/17, at 9.        DHS presented the testimony of Toshia O’Brien, case

manager responsible for Child, from the Community Umbrella Agency

(“CUA”), Northeast Treatment Center (“NET”). N.T., 5/22/17, at 2, 10. DHS

also presented the testimony of Natasha Bently, the CUA/NET aide for Child,

and Dorothy Ford-Green, the former CUA/NET case manager for Child. Id.

at 2, 18, 23.3 Id. The trial court continued the hearing until July 11, 2017,

____________________________________________


1   Child is a male born in May of 2014.

2 In separate decrees dated and entered July 11, 2017, the trial court
voluntarily terminated the parental rights of J.A. (“Mother”) and involuntarily
terminated the parental rights of any unknown father of Child. Neither
Mother nor any unknown father has filed an appeal from the termination
decrees and goal change orders, nor is Mother or any unknown father a
party to the appeals presently before this Court.

3 Attorney Lisa Visco, the court-appointed guardian ad litem (“GAL”)
representing Child, was present at the termination/goal change hearings on
(Footnote Continued Next Page)


                                           -2-
J-S83016-17


to allow Father and Mother to sign voluntary relinquishments of their

parental rights in the interim.       At the separate hearing on July 11, 2017,

Mother testified on her own behalf and voluntarily relinquished her parental

rights to Child. N.T., 7/11/17, at 4. Father neither voluntarily relinquished

his rights nor appeared at the hearing.          The trial court questioned Ms.

O’Brien, as did the GAL. Id. at 6-8.

      At the hearing, the following factual and procedural history was set

forth, as recited by the trial court:

      The family in this case became involved with DHS in 2015, when
      DHS received a General Protective Services (“GPS”) report on
      June 10, 2015 that alleged Child was diagnosed with a
      hyperthyroid disorder and a seizure disorder; Child failed to
      receive medications as prescribed;2 Father has a history of
      Phencyclidine (“PCP”) use; and Father is unemployed. Child has
      been hospitalized at St. Christopher’s Hospital for seizures on
      May 1, 2015 and May 20, 2015. Child attended an appointment
      with St. Christopher’s Hospital endocrinology department on May
      29, 2015. Child’s bloodwork indicated that Child failed to receive
      medication as prescribed. DHS investigated [the] family’s home
      on May 29, 2015. Father, Mother,3 and Maternal Aunt were
      present in the family home during the visit. DHS noticed that
      Father appeared to be under the influence from an unknown
      substance and smelled of alcohol.          The GPS report was
      substantiated. Community Umbrella Agency (“CUA”) services
      were placed into the family’s home through NorthEast Treatment
      Center (“NET”) on June 15, 2015. DHS received another GPS
      report on June 25, 2015, that alleged Father was witnessed
      under the influence of an unknown substance and became
      violent at the scene. Father attempted to leave the family home
      with Child while CUA attempted to asses[s] Child’s safety. CUA
      contacted the police[,] and Child was transported to DHS. After
(Footnote Continued) _______________________

May 22, 2017 and July 11, 2017. She actively questioned the witnesses at
those hearings and has filed an appellate brief on behalf of Child.



                                          -3-
J-S83016-17


     Child arrived at DHS, it was noted that Child was dirty with a
     rash on his face and was improperly clothed.4 This GPS report
     was also substantiated. DHS obtained an Order of Protective
     Custody (“OPC”) and Child was placed in a medical foster home
     through NET on June 25, 2015. Child currently remains in the
     same foster home. A shelter care hearing was held for Child on
     June 26, 2015, but Father failed to attend. The OPC was lifted
     and the Child’s temporary commitment to DHS was ordered to
     stand.    Father was referred to the Clinical Evaluation Unit
     (“CEU”) for a drug screen and assessment, and Father was to
     have supervised visits with the Child prior to the adjudicatory
     hearing.

     On July 6, 2015, Child was adjudicated and was fully committed
     to DHS. Father was offered twice[-]weekly supervised visits at
     the agency and was referred to CEU for a forthwith drug screen,
     dual diagnosis assessment, and three random drug screens.
     Additionally, Father was referred to the Achieving Reunification
     Center (“ARC”) for anger management, domestic violence,
     parenting, housing, and employment classes. Father failed to
     attend the Single Case Plan (“SCP”) objectives meeting held on
     July 9, 2015. Father tested positive for PCP and cannabinoids at
     the CEU on October 6, 2015.         Father failed to attend the
     permanency review hearing held for Child on October 28, 2015.
     Father’s SCP objectives remained the same. Father was ordered
     to engage in his objectives. Father was found to have shown no
     compliance with the permanency plan.         Father was offered
     weekly[-]supervised visits at the agency and referred to CEU for
     a drug and alcohol screen, dual diagnosis assessment, and three
     random drug screens. The CEU issued a progress report for
     Father on January 8, 2016. The progress report noted that
     Father tested positive for PCP and marijuana on October 28,
     2015; Father failed to attend a schedule assessment with CEU on
     November 5, 2015; and CEU had no further contact with Father.
     Father attended the permanency review hearing on January 11,
     2016. Father was offered continued weekly visits at the agency
     and the trial court ordered Father to be re-referred to CEU for a
     drug screen, dual diagnosis assessment, and three random drug
     screens. Additionally, Father was ordered to be re-referred to
     ARC and engage in completing all of his objectives. A SCP
     meeting was held on January 14, 2016.           Father’s parental
     objectives remained the same as noted by the trial court. The
     CEU issued a progress report for Father on April 11, 2016. The
     report noted that Father failed to attend his scheduled

                                   -4-
J-S83016-17


     assessment with CEU on February 8, 2016[,] and that CEU had
     no further contact with Father. Father attended a permanency
     review hearing for Child on April 12, 2016.        Father’s SCP
     objectives remained the same. The [trial court] noted that
     Father was found to have shown no compliance with the
     permanency plan. CEU issued a progress report for Father on
     July 8, 2016. This report noted that Father tested positive for
     marijuana on April 12, 2016, at CEU; [that] Father failed to
     attend his scheduled assessment at CEU on May 4, 2016; and
     that CEU had no further contact with Father. Father attended a
     permanency review hearing for Child on July 11, 2016. The
     [trial court] noted that Father was moderately compliant with the
     permanency plan. Father had engaged in a drug and alcohol
     program. Father was also participating in his supervised visits,
     only missing three visits. However, Father was not engaging in
     his ARC programs[,] and he was ordered to re-engage. At the
     permanency hearing on November 18, 2016, in front of a
     Master, the trial court granted a continuance[,] and ordered
     Father to CEU for drug and alcohol screen when he avails himself
     and three random drug screens.

     Child has been in DHS custody since June 25, 2015. Father has
     failed to comply with his SCP objectives and has been
     inconsistent with his visits with Child. When Father does attend
     visitation, he often arrives past the late grace period. Father
     failed to graduate past weekly[-]supervised visitation with Child.
     Father’s completion of his dual diagnosis drug and alcohol
     program was still outstanding. Father did not complete the ARC
     programs, mainly anger management, domestic violence,
     housing, employment, and parenting.         Father has failed to
     successfully complete all his SCP objectives. DHS filed a petition
     to involuntarily terminate Father’s parental rights and change
     Child's permanency goal to adoption on November 2, 2016.

     On May 22, 2017, the trial court held the termination and goal
     change trial. Father was personally served on March 22, 2017,
     but he failed to appear in court. The trial court heard the
     testimony and held its decision in abeyance to allow Father the
     opportunity to sign voluntary relinquishment of his parental
     rights. The case was given another date of July 11, 2017, for
     further testimony. On July 11, 2017, [F]ather failed to appear
     and he did not sign voluntary relinquishment of parental rights.
     (N.T. 7/11/17, pg. 9). The court found clear and convincing
     evidence to change the permanency goal to adoption and to

                                   -5-
J-S83016-17


      involuntarily terminate Father’s parental rights under 23
      Pa.C.S.A. §2511(a)(1), (2), (5), (8) and (b). On August 8,
      2017, Father's attorney filed this appeal on behalf of Father.
      ___________________________________________________

      1   []

      2 Child suffers from a hyperthyroid disorder, a seizure disorder,
      and asthma. Child was prescribed levothyroxine and albuterol
      for the diagnosed disorders.

      3Mother voluntarily relinquished her parental rights on May 12,
      2017, upon which the trial court accepted on July 11, 2017.

      4Child was 13 months old at the time of the removal and was
      wearing clothing sized for a three[-]month[-]old.

Trial Court Opinion, 9/28/17, at 1-4 (footnotes in original).

      In a decree and order entered on July 11, 2017, the trial court

involuntarily terminated Father’s parental rights to Child, and changed

Child’s permanency goal to adoption. On August 8, 2017, Father timely filed

notices of appeal and concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b) with regard to the termination

decrees and goal change orders. On August 29, 2017, this Court, acting sua

sponte, consolidated Father’s appeals.

      In his brief on appeal, Father raises the following issues:

      1. Did the [t]rial [c]ourt commit reversible error, when it
      involuntarily terminated Father’s parental rights where such
      determination was not supported by clear and convincing
      evidence under the [A]doption [A]ct, 23 PA.C.S.A. §2511(a)(1),
      (2), (5) and (8)?

      2. Did the [t]rial [c]ourt commit reversible error, when it
      involuntarily terminated Father's parental rights without giving
      primary consideration to the effect that the termination would

                                     -6-
J-S83016-17


       have . . . on the developmental, physical and emotional needs of
       [C]hild    as    required  by    the   [A]doption    [A]ct,  23
       PA.C.S.A.§2511(b)?

       3. Did the [t]rial [c]ourt commit reversible error, when it
       terminated Father's parental rights and changed [C]hild's goal to
       adoption as substantial, sufficient, and credible evidence was
       presented at the time of trial which would have substantiated
       denying the [p]etition for [g]oal [c]hange?

       4. Did the [t]rial [c]ourt commit reversible error when it
       involuntarily terminated Father's parental rights and changed
       [C]hild's goal to adoption where Father was not consistently
       offered sufficient services to enable him to reunite with [C]hild?

Father’s Brief, at 4.4

       With regard to Section 2511(a)(1), Father challenges the sufficiency of

the evidence to support termination, claiming that the evidence at the

hearing clearly demonstrated that he was working towards satisfying his SCP

objectives, and did not act with a settled purpose of relinquishing his

parental rights or refuse to perform his parental duties. Father’s Brief, at 6,

15.    Father alleges that he was attending parenting and employment

classes, and had engaged in drug and alcohol treatment during the life of

the case.    Id. at 11.     Father states that he consistently visited with Child
____________________________________________


4  Father challenges the termination of his parental rights under
§ 2511(a)(1), (2), (5) and (8). This Court may affirm the trial court’s
decision regarding the termination of parental rights with regard to any one
subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.
Super. 2004) (en banc). We will confine our review to Father’s arguments
regarding Section 2511(a)(1) and (2), noting that, in its opinion, the trial
court addressed these subsections together.         Moreover, for ease of
discussion, we will address Father’s issues in a different order than
presented.



                                           -7-
J-S83016-17


until October of 2016. Id. Father asserts that, during the visits, he required

only minimal re-direction.   Id.    With regard to Section 2511(a)(2), Father

challenges the sufficiency of the evidence to support termination, based on

the same argument as he makes in relation to Section 2511(a)(1). Father’s

Brief, at 12-13.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. As has been often
      stated, an abuse of discretion does not result merely because
      the reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness,
      partiality, prejudice, bias, or ill-will.

      […T]here are clear reasons for applying an abuse of discretion
      standard of review in these cases. We [have] observed that,
      unlike trial courts, appellate courts are not equipped to make the
      fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion.




                                      -8-
J-S83016-17


In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (internal citations

and quotations omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” Id. (quoting In

re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      Section 2511 provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a).




                                     -9-
J-S83016-17


      With respect to Subsection 2511(a)(1), our Supreme Court has held as

follows:

      Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1988).

      Further, this Court has stated:

      the trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each
      case and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations

omitted).

      Whereas, to satisfy the requirements of Section 2511(a)(2), the

moving party must produce clear and convincing evidence regarding the

following elements: (1) repeated and continued incapacity, abuse, neglect or

refusal; (2) such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence necessary for his

physical or mental well-being; and (3) the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied. See In re Adoption of

M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003).             The grounds for

termination of parental rights under Section 2511(a)(2), due to parental

                                    - 10 -
J-S83016-17



incapacity   that   cannot   be   remedied,    are   not   limited   to   affirmative

misconduct; to the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties. In re A.L.D. 797 A.2d 326,

337 (Pa. Super. 2002).

     In its opinion, the trial court stated as follows:

     [F]or the purpose of this opinion, Father’s issues 1 through 4 will
     be consolidated to read: Did the trial court err or abuse its
     discretion when it terminated Father’s parental rights pursuant
     to 23 Pa.C.S.A. §2511(a)(1), (2), (5), (8) and (b), and changed
     the permanency goal to adoption? Father has appealed the
     involuntary termination of his parental rights. It should be noted
     that Father’s attorney stipulated to the facts, but not the
     veracity, on both the goal change and termination petitions.
     (N.T. 5/22/2017, pg. 9).

                                      ***

     The petition for involuntary termination was filed on August 8,
     2017. Father’s SCP objectives were to maintain visits with Child,
     provide a home address, complete a dual diagnosis drug and
     alcohol assessment, complete random drug screens and attend
     ARC for anger management, domestic violence, parenting,
     housing, and employment. (N.T. 5/22/17, pgs. 11, 17, 24-25).
     During the six-month period prior to the filing of the petition,
     Father has failed to attend any scheduled supervised visitation
     with Child. (N.T. 5/22/17, pg. 19, 28). Since Father’s SCP
     objectives were put into place in July 2015, Father has
     consistently given positive drug screens for PCP and/or
     marijuana on all but one drug screen. (N.T. 5/22/17, pgs. 16-
     17). Father never successfully completed a drug and alcohol
     program. (N.T. 5/22/17, pgs. 24-25). Father has failed to
     consistently engage in anger management, parenting, housing,
     and domestic violence classes at ARC. (N.T. 5/22/17, pgs. 24-
     25). Father was aware of his SCP objectives. (N.T. 5/22/17,
     pgs. 12-13, 23-24). For the entire six-month period prior to the
     filing of the petition, Father either failed or refused to complete
     his objectives and place himself in a position to parent.
     Furthermore, throughout the whole history of the case, Father


                                      - 11 -
J-S83016-17


     violated the court orders to engage [in] and complete his SCP
     objectives. As a result, the trial court did not err or abuse its
     discretion by finding clear and convincing evidence that Father,
     by his conduct, had refused and failed to perform parental duties
     and has evidenced a settled purpose to relinquish his parental
     claim to Child, so termination under this section was proper.

     The trial court also terminated Father’s parental rights under 23
     Pa.C.S.A. §2511(a)(2). . . .

     Child has been in care since June 2015. Father’s SCP objectives
     were to maintain visits with Child, provide a home address,
     complete a dual diagnosis drug and alcohol assessment,
     complete random drug screens, and attend ARC for anger
     management, domestic violence, parenting, housing, and
     employment. (N.T. 5/22/17, pgs. 11, 17, 24-25). Father’s
     objectives have been the same for the life of the case and Father
     was aware of the objectives.       (N.T. 5/22/17, pgs. 23-24).
     Father has failed to attend scheduled supervised visits with Child
     since October 2016. (N.T. 5/22/17, pgs. 19, 28). Father’s drug
     screens have been consistently positive for the life of the case
     with the exception of one negative drug screen. (N.T. 5/22/17,
     pgs. 16-17). Father has not successfully completed a dual
     diagnosis drug and alcohol program. (N.T. 5/22/17, pgs. 15,
     24-25). Father failed to successfully complete all of the required
     parenting classes at ARC. (N.T. 5/22/17, pg. 17). Father
     refused to engage in domestic violence counseling.           (N.T.
     5/22/17, pg. 26).      Father was inconsistent with the anger
     management program. (N.T. 5/22/17, pg. 25). Father has
     failed to attend a job program or gain employment (N.T.
     5/22/17, pg. 27). On May 22, 2017, the CUA Case Manager
     rated Father’s compliance with his SCP goals as not compliant.
     (N.T. 5/22/17, pg. 13). Child needs permanency, which Father
     cannot provide. Father has demonstrated that he is unwilling to
     remedy the causes of his incapacity to parent in order to provide
     Child with essential parental care, control, or subsistence
     necessary for his physical and mental well-being. (N.T. 5/22/17,
     pg. 17). Termination under this section was also proper.

     . . . A child’s life cannot be put on hold in hope that the parent
     will summon the ability to handle the responsibilities of
     parenting. In re J.T., 817 A.2d 509 (Pa. Super. 2001). As a
     consequence, Pennsylvania’s Superior Court has recognized that
     a child’s needs and welfare require agencies to work toward

                                   - 12 -
J-S83016-17


     termination of parental rights when a child has been placed in
     foster care beyond reasonable temporal limits and after
     reasonable efforts for reunification have been made by the
     agency, which have been ineffective. This process should be
     completed within eighteen months. In re N.W., 851 A.2d 508
     (Pa. Super. 2004).

     Child has been in DHS custody since June 2015. Child was
     placed because Father was unable to parent. Father’s SCP
     objectives were to maintain visits with Child, provide a home
     address, complete a dual diagnosis drug and alcohol assessment,
     complete random drug screens, and attend ARC for anger
     management, domestic violence, parenting, housing, and
     employment. (N.T. 5/22/17, pgs. 11, 17, 24-25). Father’s
     objectives have been the same for the life of the case and Father
     was aware of the objectives. (N.T, 5/22/17, pg. 23-24). Father
     has failed to attend scheduled supervised visits with Child since
     October 2016.      (N.T. 5/22/17, pg. 19, 28).       Father’s drug
     screens have been consistently positive for the life of the case
     with the exception of one negative drug screen. (N.T. 5/22/17,
     pgs. 16-17). Father has not successfully completed a dual
     diagnosis drug and alcohol program. (N.T. 5/22/17, pgs. 15,
     24-25). Father failed to successfully complete all of the required
     parenting classes at ARC. (N.T. 5/22/17, pg. 17). Father
     refused to engage in domestic violence counseling.            (N.T,
     5/22/17, pg. 26).       Father was inconsistent with the anger
     management program. (N.T. 5/22/17, pg. 25). On May 22,
     2017, the CUA Case Manager rated Father’s compliance with his
     SCP goals as not compliant. (N.T. 5/22/17, pg. 13). As the
     record reflects, the trial court has found reasonable efforts on
     behalf of DHS at all review and permanency hearings. Child is
     currently placed in a loving foster home and has been in this
     foster home since June 2015.          (N.T. 5/22/17, pg. 13-14).
     Child’s foster home is a medical foster placement. Since Child’s
     placement in the foster home, Child’s asthma, hyperthyroid
     disorder, and seizure disorder are under control. Child has not
     had any seizures since he was one-year-old. Child is in a stable
     environment with no risk of any harm or danger. (N.T. 5/22/17,
     pg. 14-15). It is in the Child’s best interest to be adopted and
     this foster parent is a pre-adoptive resource. (N.T. 5/22/17,
     pgs. 14-15). As a result, the trial court found that termination of
     Father’s parental rights was in the best interest of Child for his
     physical, intellectual, moral and spiritual well-being. Father is
     unable to remedy the conditions that led to Child’s placement.

                                   - 13 -
J-S83016-17


      (N.T. 5/22/17, pg. 17). Because the trial court made these
      determinations on the basis of clear and convincing evidence,
      termination under this section was also proper.

Trial Court Opinion, 9/28/17, at 4-7.

      Regarding Section 2511(a)(1), the trial court found that Child had

been in care for more than six months, and it rejected Father’s explanation

for his conduct.   The trial court also found a lack of post-abandonment

contact between Father and Child, as Father had failed to attend the

supervised visits since October of 2016. Accordingly, after a careful review

of the record, we agree with the trial court’s conclusion that Father has failed

to perform parental duties with regard to Child.        Its termination of his

parental rights under Section 2511(a)(1) is supported by competent, clear

and convincing evidence in the record. In re Adoption of S.P., 616 Pa. at

325-326, 47 A.3d at 826-827. Thus, we find no abuse of discretion in the

termination of Father’s parental rights pursuant to Section 2511(a)(1).

      We, likewise find that the trial court’s conclusions regarding Section

2511(a)(2) are supported by competent, clear and convincing evidence, i.e.,

Father has demonstrated a repeated and continued incapacity, abuse,

neglect or refusal that has caused Child to be without essential parental

care, control or subsistence necessary for his physical or mental well-being,

and the conditions and causes of the incapacity, abuse, neglect or refusal

cannot or will not be remedied by Father. Id. Thus, we find no abuse of




                                     - 14 -
J-S83016-17


discretion in the termination of Father’s parental rights pursuant to Section

2511(a)(2).

      Next, we consider Father’s fourth issue. Father argues, in relation to

Section 2511(a) that, prior to filing the termination petition, DHS did not

make reasonable efforts to reunify Child with him. See Father’s Brief, at 4,

6, 11, and 12-13. Citing In re Adoption of R.J.S., 901 A.2d 502, 507 (Pa.

Super. 2006), and In re S.H., 71 A.3d 973, 980 (Pa. Super. 2013), Father

argues that DHS is required to make reasonable efforts to reunify a parent

with his child. Father’s Brief, at 11. Father also contends that, after Mother

agreed to voluntarily relinquish her parental rights, DHS and NET failed to

offer him any further reunification services, thus violating his guarantee to

due process under the United States Constitution. Id.

      When reviewing a termination decree on appeal, we do not consider

whether DHS made reasonable efforts. Our Supreme Court has rejected the

argument that the provision of reasonable efforts by the county children’s

services agency is a factor in termination of the parental rights of a parent to

a child. See In the Interest of: D.C.D., a Minor, 105 A.3d 662, 673-674,

676 (Pa. 2014) (rejecting the suggestion that an agency must provide

reasonable efforts to enable a parent to reunify with a child prior to the

termination of parental rights, and rejecting the suggestion that Section

2511 of the Adoption Act should be read in conjunction with Section 6351 of

the Juvenile Act, particularly Section 6351(f)(9)(iii)).   Thus, based on our


                                     - 15 -
J-S83016-17


Supreme Court’s holding in In the Interest of: D.C.D., a Minor, we find no

merit to Father’s argument.

     Next, we address Father’s issue that the trial court abused its

discretion in terminating his parental rights to Child pursuant to Section

2511(b).   Father claims that Child was excited to see him and would hug

him at the visits he attended. Father’s Brief, at 7, 14, 16-18. Father asserts

that, given time and additional reunification services, the existing safety

issues could be resolved. Id. at 18.

     Section 2511(b) provides:

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

     This Court has stated that the focus in terminating parental rights

under Section 2511(a) is on the parent, but it is on the child pursuant to

Section 2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super. 2008) (en banc). In reviewing the evidence in support of termination

under Section 2511(b), our Supreme Court has stated as follows:

     [I]f the grounds for termination under subsection (a) are met, a
     court “shall give primary consideration to the developmental,

                                    - 16 -
J-S83016-17


        physical and emotional needs and welfare of the child.” 23
        Pa.C.S. § 2511(b). The emotional needs and welfare of the child
        have been properly interpreted to include “[i]ntangibles such as
        love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
        791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
        1993)], [our Supreme] Court held that the determination of the
        child’s “needs and welfare” requires consideration of the
        emotional bonds between the parent and child. The “utmost
        attention” should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).   Although it is often wise to have a bonding evaluation

and make it part of the certified record, “[t]here are some instances . . .

where direct observation of the interaction between the parent and the child

is not necessary and may even be detrimental to the child.” In re K.Z.S.,

946 A.2d 753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this

analysis:

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . .
        Nor are we of the opinion that the biological connection between

                                      - 17 -
J-S83016-17


      [the parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent,
      to establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted). Thus, the court may emphasize the safety

needs of the child. See In re K.Z.S., 946 A.2d at 763 (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).           “[A]

parent’s basic constitutional right to the custody and rearing of . . . [his]

child is converted, upon the failure to fulfill . . . [his] parental duties, to the

child’s right to have proper parenting and fulfillment of [the child’s] potential

in a permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847,

856 (Pa. Super. 2004) (internal citations omitted).

      Here, with regard to Section 2511(b), the trial court stated the

following:

      Father has failed to attend scheduled supervised visits with Child
      since October 2016. At the end of the visits when Father
      attended, Child would not have any difficulty transitioning from
      Father to the foster parent. (N.T. 5/22/17, pg. 19, 28). Father
      would consistently call the CUA Aid to confirm the visit with Child
      twenty-four hours prior to the scheduled visit but would fail to
      appear at the scheduled visit. (N.T. 5/22/17, pg. 21). Child is
      currently placed in a loving foster home and has been in this
      foster home since June 2015. The CUA Case Manager who
      visited Child in the foster home once per month noted that Child
      and Foster Parent have a very close bond. The foster home
      provides Child with a stable environment with no risk of harm or
      danger. Child’s special medical needs have been addressed and

                                      - 18 -
J-S83016-17


      are under control in the foster home. Child would not suffer any
      irreparable harm if Father’s rights were terminated[,] and it is in
      the Child’s best interest to be adopted by the current foster
      parent. (N.T. 5/22/17, pgs. 13-15). Foster Parent is very
      responsive in taking care of Child. (N.T. 5/22/17, pg. 26). The
      record establishes by clear and convincing evidence that
      termination would not sever an existing and beneficial
      relationship. Father has failed to create any parental bond with
      Child by not attending visits. The trial court’s termination under
      §2511(b) was proper and there was no abuse of discretion.

                                      ***
      For the aforementioned reasons, the court found that DHS met
      its statutory burden by clear and convincing evidence regarding
      termination of Father's parental rights pursuant to 23 Pa.C.S.A.
      §2511(a)(1), (2) and (b) since it would best serve Child’s
      emotional needs and welfare. The trial court’s termination of
      Father’s parental rights . . . was proper and should be affirmed.

Trial Court Opinion, 9/28/17, at 9-10, 11-13.

      Upon review, we conclude the trial court appropriately considered the

safety of Child as weightier than any affection the young child might feel for

Father. Further, this Court has held that a parent’s love of his child, alone,

does not preclude a termination. See In re L.M., 923 A.2d 505, 512 (Pa.

Super. 2007) (stating that a parent’s own feelings of love and affection for a

child, alone, will not preclude termination of parental rights).            It is

well-settled that “we will not toll the well-being and permanency of [a child]

indefinitely.”   In re Adoption of C.L.G., 956 A.2d at 1007 (citing In re

Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008) (noting that a child’s life

“simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.”)). After a careful review of

the record, we find that there is competent evidence in the record that

                                     - 19 -
J-S83016-17


supports the trial court’s findings and credibility determinations.         We,

therefore, find no abuse of the trial court’s discretion in terminating Father’s

parental rights to Child under Section 2511(b). In re: T.S.M., 71 A.3d at

267.

       Finally, we consider Father’s issue that the trial court abused its

discretion in changing the permanency goal for Child to adoption.           The

Pennsylvania Supreme Court set forth our standard of review as follows:

       “The standard of review in dependency cases requires an
       appellate court to accept findings of fact and credibility
       determinations of the trial court if they are supported by the
       record, but does not require the appellate court to accept the
       lower court’s inferences or conclusions of law.” In re R.J.T.,
       608 Pa. 9, [27], 9 A.3d 1179, 1190 (Pa. 2010). We review for
       abuse of discretion[.]

In Interest of: L.Z., A Minor Child, 631 Pa. 343, 360, 111 A.3d 1164,

1174 (2015).

       When considering a petition for goal change for a dependent child, the

trial court considers:

         the continuing necessity for and appropriateness of the
         placement; the extent of compliance with the service plan
         developed for the child; the extent of progress made
         towards alleviating the circumstances which necessitated
         the original placement; the appropriateness and feasibility
         of the current placement goal for the child; and, a likely
         date by which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A.

§ 6351(f)).




                                     - 20 -
J-S83016-17


      Regarding the disposition of a dependent child, Section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of

the child. 42 Pa.C.S.A. § 6351(e)-(g).

      With regard to the goal change, the trial court stated as follows:

      Father also alleges that the court erred in changing [Child’s]
      permanency goal from reunification to adoption.

                                   ***
      Father’s drug screens have been consistently positive for the life
      of the case with the exception of one negative drug screen.
      (N.T. 5/22/17, pgs. 16-17).       Father has not successfully
      completed a dual diagnosis drug and alcohol program. (N.T.
      5/22/17, pgs. 24-25). Father failed to successfully complete all
      of the required parenting classes at ARC. (N.T. 5/22/17, pg.
      17). Father has failed to complete employment and housing
      programs at ARC. Father has made no efforts to find stable
      housing and a job. (N.T. 5/22/17, pgs. 12-13, 24-25, 27).
      Father refused to engage in domestic violence counseling. (N.T.
      5/22/17, pg. 26).     Father was inconsistent with the anger
      management program. (N.T. 5/22/17, pg. 25). Father has
      failed to attend scheduled supervised visits with Child since
      October 2016. (N.T. 5/22/17, pg. 19, 28). . . .

      [C]hild needs permanency, which Father cannot provide at this
      time. The DHS witnesses were credible. The record established
      by clear and convincing evidence that the credible testimony of
      DHS’s witness, the court’s change of permanency goal from
      reunification to adoption was proper. The trial court did not err
      or abuse its discretion when it changed the goal to adoption.

                                    ***
      Changing Child’s permanency goal to adoption was in his best
      interest. The trial court’s . . . change of permanency goal to
      adoption was proper and should be affirmed.

                                     - 21 -
J-S83016-17



Trial Court Opinion, 9/28/17, at 10-13.

      After our careful review of the record, we have determined that the

findings of fact and credibility determinations of the trial court are supported

by competent evidence in the record. In Interest of: L.Z., A Minor Child,
631 Pa. at 360, 111 A.3d at 1174.       We, therefore, affirm the trial court’s

decree terminating Father’s parental rights to the Child, and its order

changing the Child’s permanency goal to adoption.

      Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/18




                                     - 22 -